Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 17/171,879 which was filed on 2/9/2021. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining a graph of a multi-tenant database, obtaining a list of one or more closed tenants, building a subgraph for the closed tenants, traversing the subgraph, and deleting nodes from the subgraph.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a network, one or more processors, and memory” nothing in the claim element precludes the step from practically being performed in the mind.  For example, obtaining a data graph and deleting nodes are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements - using a network, processor, and memory to perform the steps. The processor, memory, and network in the steps are recited at a high-level of generality (i.e., as a generic processor, memory, and network performing a generic computer function of searching and deleting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-8, 10-16, and 18-20 recited additional elements of obtaining foreign keys, generating metadata, generating graphs, identifying foreign keys that are back edges, using an inverted index, and shards. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, and network to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12, and 19-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, and 19 specify indicating all possible foreign keys, however, the term “possible” is indefinitely broad and therefore the scope is indefinite for these claims.
Claims 4, 12, and 20 specify indicating which foreign keys are optional, however, all foreign keys are optional since they are not a require element of a data structure, therefore the scope is indefinite for these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurchenko et al. (US11481440), hereinafter Yurchenko, in view of Daga (US2016/0378791).

Regarding Claim 1:
Yurchenko teaches:
	A method comprising: obtaining a document graph of a multi-tenant database, the document graph having a first plurality of nodes, a second plurality of nodes, and edges connecting nodes in the first plurality of nodes and the second plurality of nodes, each node in the first plurality of nodes representing a document stored in the multi-tenant database, each node in the second plurality of nodes representing a tenant of the multi-tenant database, each edge connecting a node in the first plurality of nodes to a node in the second plurality of nodes representing ownership of a corresponding document by a corresponding tenant, and each edge connecting a node in the first plurality of nodes to another node in the first plurality of nodes indicating a relationship between respective documents, the document graph having one or more cycles, each edge having a direction from a source node to a target node (Yurchenko, claim 1, column 2 lines 8-48 and column 5 lines 28-64, note multi-tenant database, note directed graph based on nodes, edges, and relationships; note the nodes are data objects which may be documents and tenants and the edges define the relationships amongst them, e.g. ownership; note cyclic graph); 
obtaining a list of one or more closed tenants (Yurchenko, column 2 lines 22-48, note metadata includes a list of objects to be migrated from the source database to another database; note migrating objects means removing them from the source database which is interpreted to mean they are closed tenants); 
building a subgraph for each of the one or more closed tenants, each subgraph being an acyclical graph formed by iteratively traversing the document graph backwards through each edge beginning at a node in the second plurality of nodes corresponding to the closed tenant, and wherein each iteration begins at all source nodes for an edge traversed in an immediately preceding iteration (Yurchenko, claim 1, column 5 line 21- column 6 line 4, note the object listing in the metadata for objects to be extracted are evaluated; note acyclic graph is created for the cyclic objects that are meant to be extracted, e.g. closed tenants; note in the use case consisting of only one closed tenant this would build an acyclical subgraph for each of the one closed tenant; note the acyclic graph is created using a depth-first search which is a search that starts at the closed tenant node and searches for edges that point to ancestors of the node, e.g. traversing the graph backwards); 
traversing each subgraph forward through each edge having a source node visited during building of the subgraph to identify any unvisited destination nodes, and marking the identified unvisited destination nodes with a first indication (Yurchenko, claim 1, column 5 line 65 – column 6 line 4, note processing the subgraph and determining an object sequence which is interpreted as marking the identified unvisited destination nodes with a first indication) ; and
for each of the one or more closed tenants, deleting all nodes in the subgraph corresponding to the closed tenant that have not been marked with the first indication (Yurchenko, claim 1, column 5 line 21- column 6 line 4, column 6 lines 16-20, note removing nodes in the object listing from the source database).
While Yurchenko teaches removing nodes from a graph database, Yurchenko doesn’t specifically teach wherein at each iteration visited nodes are marked as visited and processing of the iteration stops when a node previously marked as visited is reached; traversing each subgraph forward through each edge having a source node visited during building of the subgraph to identify any unvisited destination nodes, and marking the identified unvisited destination nodes with a first indication. However, Daga is in the same field of endeavor, and Daga teaches:
iteratively traversing the document graph backwards through each edge beginning at a node in the second plurality of nodes corresponding to the closed tenant, wherein at each iteration visited nodes are marked as visited and processing of the iteration stops when a node previously marked as visited is reached (Daga, [0007, 0025-0031], note the use of top-down and bottom-up graph searches; note marking nodes as either visited or unvisited.  When combined with the previous references this would be for the graph traversal as taught by Yurchenko);
traversing each subgraph forward through each edge having a source node visited during building of the subgraph to identify any unvisited destination nodes, and marking the identified unvisited destination nodes with a first indication (Daga, [0007, 0025-0031], note the use of top-down and bottom-up graph searches; note marking nodes as either visited or unvisited.  When combined with the previous references this would be for the graph traversal as taught by Yurchenko).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Daga as modified because this would improve the efficiency of graph traversal (Daga, [0004, 0006]).

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 17 discloses substantially the same limitations as claim 1 respectively, except claim 17 is directed to a non-transitory machine-readable medium while claim 1 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 1.
 
Claim Rejections - 35 USC § 103

Claim(s) 2-6, 10-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurchenko in view of Daga and Bracholdt et al. (US2020/0012741), hereinafter Bracholdt.

Regarding Claim 2:
Yurchenko as modified shows the method as disclosed above;
Yurchenko as modified further teaches:
further comprising forming the document graph by: generating metadata from the set of foreign keys (Yurchenko, column 5 lines 10-37, note metadata is generated based on the database objects, which includes foreign keys) ; and 
generating the document graph using documents in the collections database and the metadata (Yurchenko, column 5 lines 10-64, note generating the graph based on the objects and metadata).
While Yurchenko as modified teaches generating graphs based on metadata, Yurchenko as modified doesn’t specifically state obtaining a set of foreign keys in a collections database.  However, Bracholdt is in the same field of endeavor, data management, and Bracholdt teaches:
obtaining a set of foreign keys in a collections database (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes);
generating metadata from the set of foreign keys (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes, which is interpreted as metadata.  When combined with the pervious references this would be for the graph data structures as taught by Yurchenko and Daga).
generating the document graph using documents in the collections database and the metadata (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes, which is interpreted as metadata.  When combined with the pervious references this would be for the graph data structures as taught by Yurchenko and Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bracholdt as modified because this would improve data traversal and retrieval (Bracholdt, [0002]).

Regarding Claim 3:
Yurchenko as modified shows the method as disclosed above;
Yurchenko as modified further teaches:
wherein the metadata indicates, for a collection of documents in the collections database, all possible foreign keys for each document in the collection of documents (Yurchenko, claim 1, column 5 lines 10-64, note metadata indicates all the objects and edges, which means all possible foreign keys have been indicated) (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes, which means all possible foreign keys were indicated.  When combined with the pervious references this would be for the graph data structures as taught by Yurchenko and Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bracholdt as modified because this would improve data traversal and retrieval (Bracholdt, [0002]).

Regarding Claim 4:
Yurchenko as modified shows the method as disclosed above;
Yurchenko as modified further teaches:
wherein the metadata further indicates which foreign keys are optional (Yurchenko, column 2 lines 22-48, column 5 lines 10-64, note metadata includes a list of objects to be migrated from the source database to another database, the edges of these objects are interpreted to mean they are optional foreign keys) (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes, which means all possible foreign keys were indicated.  When combined with the pervious references this would be for the graph data structures as taught by Yurchenko and Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bracholdt as modified because this would improve data traversal and retrieval (Bracholdt, [0002]).

Regarding Claim 5:
Yurchenko as modified shows the method as disclosed above;
Yurchenko as modified further teaches:
wherein the metadata further indicates which foreign keys are a backedge (Yurchenko, claim 1, column 5 line 21- column 6 line 4, note the object listing in the metadata for objects to be extracted are evaluated; note acyclic graph is created for the cyclic objects that are meant to be extracted, e.g. closed tenants; note in the use case consisting of only one closed tenant this would build an acyclical subgraph for each of the one closed tenant; note the acyclic graph is created using a depth-first search which is a search that starts at the closed tenant node and searches for edges that point to ancestors of the node, e.g. traversing the graph backwards; note processing the subgraph and determining an object sequence which is interpreted as marking the identified unvisited destination nodes with a first indication; note that determine parent edges for removal are interpreted as back edges) (Daga, [0007, 0025-0031], note the use of top-down and bottom-up graph searches; note marking nodes as either visited or unvisited is interpreted as indicating back edges.  When combined with the previous references this would be for the graph traversal as taught by Yurchenko) (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes, which means when combined with the previous references the foreign keys which are back edges would be indicated).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Daga as modified because this would improve the efficiency of graph traversal (Daga, [0004, 0006])
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bracholdt as modified because this would improve data traversal and retrieval (Bracholdt, [0002]).

Regarding Claim 6:
Yurchenko as modified shows the method as disclosed above;
Yurchenko as modified further teaches:
wherein the metadata further indicates which foreign keys represent an auto-delete edge (Yurchenko, claim 1, column 5 line 21- column 6 line 4, note the object listing in the metadata for objects to be extracted are evaluated; note acyclic graph is created for the cyclic objects that are meant to be extracted, e.g. closed tenants; note in the use case consisting of only one closed tenant this would build an acyclical subgraph for each of the one closed tenant; note the acyclic graph is created using a depth-first search which is a search that starts at the closed tenant node and searches for edges that point to ancestors of the node, e.g. traversing the graph backwards; note processing the subgraph and determining an object sequence which is interpreted as marking the identified unvisited destination nodes with a first indication; note that determine parent edges for removal are interpreted as back edges which are auto-delete edges) (Daga, [0007, 0025-0031], note the use of top-down and bottom-up graph searches; note marking nodes as either visited or unvisited is interpreted as indicating back edges which are auto-delete edges.  When combined with the previous references this would be for the graph traversal as taught by Yurchenko) (Bracholdt, claim 19, note using foreign keys to build the database graphs; note the foreign keys are used to define edges between the nodes, which means when combined with the previous references the foreign keys which are back edges would be indicated, which are auto-delete edges).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Daga as modified because this would improve the efficiency of graph traversal (Daga, [0004, 0006])
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bracholdt as modified because this would improve data traversal and retrieval (Bracholdt, [0002]).

Claim 10 discloses substantially the same limitations as claim 2 respectively, except claim 10 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 2 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 2.

Claim 11 discloses substantially the same limitations as claim 3 respectively, except claim 11 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 3 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 3.

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 14 discloses substantially the same limitations as claim 6 respectively, except claim 14 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 6 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 6.

Claim 18 discloses substantially the same limitations as claim 2 respectively, except claim 18 is directed to a non-transitory machine-readable medium while claim 2 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 2.

Claim 19 discloses substantially the same limitations as claim 3 respectively, except claim 19 is directed to a non-transitory machine-readable medium while claim 3 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 3.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a non-transitory machine-readable medium while claim 4 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim Rejections - 35 USC § 103

Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurchenko in view of Daga, Bracholdt, and Nigam et al. (US2015/0302063), hereinafter Nigam.

Regarding Claim 7:
Yurchenko as modified shows the method as disclosed above;
While Yurchenko as modified teaches graph data structures, Yurchenko as modified doesn’t specifically teach indexing each edge in the document graph using an inverted index.  However, Nigam is in the same field of endeavor, data management, and Nigam teaches:
indexing each edge in the document graph using an inverted index (Nigam, [0074], note storing an index of nodes from the graph in an inverted index.  When combined with the previous references this would be for the graph database as taught by Yurchenko, Daga, and Bracholdt)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nigam as modified because this would improve data management of the system (Nigam, [0003]).

Regarding Claim 8:
Yurchenko as modified shows the method as disclosed above;
While Yurchenko as modified teaches graph data structures, Yurchenko as modified doesn’t specifically teach wherein the collections database is in the form of shard snapshots.  However, Nigam is in the same field of endeavor, data management, and Nigam teaches:
wherein the collections database is in the form of shard snapshots (Nigam, claim 1, [0009], note using shards for the distributed graph.  When combined with the previous references this would be for the graph database as taught by Yurchenko, Daga, and Bracholdt)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nigam as modified because this would improve data management of the system (Nigam, [0003]).

Claim 15 discloses substantially the same limitations as claim 7 respectively, except claim 15 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 7 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 7.

Claim 16 discloses substantially the same limitations as claim 8 respectively, except claim 16 is directed to a system comprising a network, a processor, and memory storing instructions (Yurchenko, figure 1, note network, processor, and memory) while claim 8 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 8.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        11/5/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152